ﬁﬂm’teh ﬁatates Qtuurt of gppeals

For the Seventh Circuit
Chicago, Illinois 60604

August 14, 2007
Before
Hon. MICHAEL S. KANNE, Circuit Judge
Hon. TERENCE T. EVANS, Circuit Judge

Hon. DIANE S. SYKES, Circuit Judge

No. 06-1648
Appeal from the United States

UNITED STATES OF AMERICA, District Court for the

Plaintiff-Appellant, Eastern District of Wisconsin.

v. No. 05 CR 22

ROBERT J. WACHOWIAK, JR, Lynn Adelman,

Defendant-Appellee. Judge.

0 R D E R

The opinion in this case is amended to add the following citation on p. 9, at the
end of the middle paragraph (the only full paragraph on that page), after the sentence

that concludes “no thumb on the scale in favor of a guidelines sentence”:

United States v. Sachsenmaier, No. 05-3505, 2007 WL 1839282, at *4 (7th Cir.

June 28, 2007).